Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/21 has been entered. 
Status of Claims
Claims 1, 8, 9, and 15-20 have been amended.  
Claims 2-7 and 10-14 are original claims.  
Claims 1-20 are currently pending in the application and are considered below.
Response to Arguments
	Applicant’s arguments on pages 9-19, filed on 10/1/21, have been fully considered but they are not persuasive. Applicant notes, on page 8, that Claims 1, 15, and 20 have been amended, and Claims 1-20 are currently pending.
35 U.S.C. 112(f):
	Applicant argues, on pages 10-11, that it is unnecessary to invoke 35 U.S.C. 112(f) to interpret amended claim 15. In view of the amended claims, the Examiner does not interpret claim 15 as invoking 35 U.S.C. 112(f).
35 U.S.C. 103 rejections:
	Applicant notes, on page 11, that claims 1-20 have been rejected under 35 U.S.C. 103 as being unpatentable over Bui (US 2019/0080425) in view of Trailer (US 2014/0278827).
	Applicant argues, on pages 11-19, that the amended claims are novel and inventive over the cited references as the cited references fail to teach or suggest the claimed features of the amended claims. The Examiner notes Applicant’s arguments reference portions of cited prior art that were recited to teach the previous claim limitations, and Applicant argues the recited disclosure used to reject the previous claims do not teach or suggest the amended claims.
	Regarding Applicant's arguments regarding the rejections under 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. The Examiner notes the cited prior art was not relied upon for teaching the amended aspects of the pending claims, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the pending claims.
	Applicant’s arguments are fully considered, but are not persuasive.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, “apply criteria based at least in part on one or more completed steps in an acquisition process to determine an extent of financial and profile data that can be shared by the electronic platform;…wherein the selected realtor is limited, by the electronic platform, to the determined extent of access to the financial data via the first interface to perform the at least one step,” is unclear. The Examiner notes Applicant argues support for the claim amendments can be found in paragraphs [0050] and [0063]. Additionally, the Examiner notes Applicant’s specification references criteria in the context of searching for a realtor (see Applicant’s specification at 0020-0022, 0059-0060,0082). While Applicant’s specification uses language similar to the claim language, the specification does not appear to provide an adequate written description of criteria applied based at least in part on one or more completed steps in an acquisition process to determine an extent of financial and profile data that can be shared and does not appear to provide an adequate written description of the determined extent of access to the financial data to perform the at least one step. 
Additionally, regarding, “the determined extent of access to the financial data via the first interface to perform the at least one step,” it is unclear if the recited, “the determined extent of access,” is intended to reference the initially recited extent of financial and profile data that is determined as being able to be shared, or if it is intended to introduce a new element of a separate determined extent of access to the financial data.
The Examiner notes the type of data shared, the amount of data shared, the user the data is shared with, when the data is shared, and the reason for sharing the data may not provide a patentable distinction over prior art, particularly where the claim limitations do not result in new or unexpected results.
In order to expedite compact prosecution, the Examiner interprets the limitations as effectively comprising determining financial and profile data that may be shared based at least in part on completing one or more steps in an acquisition process, and determining the financial data that may be shared based on enabling at least one step in the acquisition process to be electronically executed or electronically initiated.
The discussion of claim 1 applies to the substantially similar limitations of claim 15 and claim 20.
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claims 2-14 are rejected due to their dependency from claim 1. Claims 16-19 are rejected due to their dependency from claim 15. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Examiner asserts that the specification, as originally filed, fails to disclose with enough specificity, the following limitations:
Claim 1 recites: “apply criteria based at least in part on one or more completed steps in an acquisition process to determine an extent of financial and profile data that can be shared by the electronic platform;…wherein the selected realtor is limited, by the electronic platform, to the determined extent of access to the financial data via the first interface to perform the at least one step.” However, the specification does not provide an adequate written description of the limitation, as claimed.
The Examiner notes Applicant argues support for the claim amendments can be found in paragraphs [0050] and [0063]. Additionally, the Examiner notes Applicant’s specification references criteria in the context of searching for a realtor (see Applicant’s specification at 0020-0022, 0059-0060,0082), but does not appear to describe criteria applied based at least in part on one or more completed steps in an acquisition process to determine an extent of financial and profile data that can be shared. The specification does not provide an adequate written description of determining an extent of financial and profile data that can be shared and the extent of access to the financial data is performed. The specification does not provide an adequate written description of limiting the extent of financial and profile data that can be shared and the extent of access to the financial data is performed.
The specification does not provide an adequate written description of apply criteria based at least in part on one or more completed steps in an acquisition process to determine an extent of financial and profile data that can be shared by the electronic platform;…wherein the selected realtor is limited, by the electronic platform, to the determined extent of access to the financial data via the first interface to perform the at least one step such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
Regarding claim 15 and claim 20, claim 15 and claim 20 comprise substantially similar limitations as discussed with respect to claim 1, above. The discussion of claim 1 applies to claim 15 and claim 20, as well.
Claims 2-14 are rejected due to their dependency from claim 1. Claims 16-19 are rejected due to their dependency from claim 15. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bui (U.S. Patent Application Publication 20190080425), in view of Trailer (United States Patent Publication 20140278827).
	Regarding claims 1, 15, and 20, independent claims 1, 15, and 20 are substantially similar and will be addressed initially, wherein the discussion of claim limitations apply to the substantially similar limitations of the independent claims. Substantially similar dependent claims will be addressed together, as indicated.
	Bui — which is directed to a system and method for providing on-demand real estate related products and services — discloses:
	Regarding claims 1, 15, and 20:
	(claim 1) A device for interfacing acquiring entities and realtors, the device comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to: 
	(claim 15) A method of interfacing acquiring entities and realtors, the method comprising:
	(claim 20) A non-transitory computer readable medium for interfacing acquiring entities and realtors, the computer readable medium comprising computer executable instructions for:
	(claims 1 and 20): provide via the communications module an electronic platform comprising a first interface for interacting with one or more realtors, a second interface for interacting with acquiring entities via acquiring entity electronic communication devices, and a third interface for communication with a financial institution computing system;
	(claim 15) providing a processor to generate an electronic platform for interacting with one or more realtors, acquiring entities via acquiring entity electronic communication devices, a financial institution computing system; 
	[inefficiencies in the home buying process may be alleviated by obtaining real time positional measurements, personal characteristics and parameters, and environmental conditions from a variety of sources, analyzing these obtained measurements, parameters and conditions and automatically linking interested parties in an efficient manner (e.g., in real time or on-demand) (0003); the on-demand real estate service provider matching system (ODRESP system) may include computer-readable instructions stored in one or more memory devices of the one or more service requester computing devices, one or more service provider computing devices…an ODRESP mobile computing device software application (i.e., running and being executed on a smartphone, a tablet, a wearable computing device, a laptop computing device, a desktop computing, etc.) may be utilized by the users and/or agents…the mobile computing device running and/or executing the ODRESP software may comprise one or more processors, one or more memory device, computer-readable instructions stored in the one or more memory devices and executable by the one or more processors to perform functions and features described herein. In embodiments, the computing devices and/or mobile computing devices may further comprise one or more displays (0021, 0030, 0032, Fig. 1A, Fig. 9; see also 0020, 0029); the system may interface with a number of external servers or computing devices, including e-commerce servers (0028, Fig. 1A); finance (e.g., banks, insurance, credit unions) database servers and finance application servers may update the real estate agent matching database servers with information regarding one or more real estate agents; one or more real estate agents and/or one or more real estate buyers (0060, Fig. 1A; see also 0028, 0079, 0080)] 
	Bui does not appear to explicitly recite sending a request to be granted access to financial data for each acquiring entity.
receive via the third interface of the communications module a first signal including the financial data, the first signal including the financial data to which the electronic platform has been granted access; receive via the third interface of the communications module, a second signal including personal profile data for each acquiring entity associated with the electronic platform; 
[finance (e.g., banks, insurance, credit unions) database servers and finance application servers may update the real estate agent matching database servers with information regarding one or more real estate agents and/or one or more real estate buyers (0060, Fig. 1A, Fig. 8; see also 0023, 0028, 0071, 0079); store relevant parameters, measurements, value and/or data in one or more ODRESP database servers… one or more data sources may provide and/or store data, measurements, and/or profile values in one or more database servers or other computing devices (0060, 0079); determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.) (0025)] This disclosure teaches or suggests receiving financial data (i.e., user’s income) and personal profile data (i.e., user’s demographic, age, income, etc.) associated with real estate buyers from a financial computing system.
	Additionally, Bui further discloses:
	[users, service requesters, service providers and/or agents may register, signup and create secure and password protected accounts and relevant profile information may be entered for the user, customer, service requesters, service providers and/or agents (0030); the system may utilize a real estate agent profile, a real estate buyer profile, social media profiles (0030, 0078, 0091, 0092; see also 0025); information, parameters, data, and/or profile values may be obtained and updated from one or more publicly available databases, one or more proprietary databases, and one or more social network servers or social network databases (0023, 0052, 0060, Fig. 8; see also 0028, 0071, 0078, 0079, 0085); the real estate services real time recommendation module 410 may utilize all, a portion of or some of this available digital identification data, parameters or measurements to 1) form or generate a list of recommended real estate products or services; 2) establish a more complete user profile and update the user profile (0093)] This teaches or suggests storing profiles for users, service requesters, service providers and/or agents comprising relevant profile information, and communicating with external data sources to obtain and/or update profile information, wherein the external sources may include public and/or proprietary databases, including finance (e.g., banks, insurance, credit unions) database servers (i.e., financial data) and social network databases (i.e., personal profile data).
store a database of realtor profile data for each of a plurality of the realtors, the realtor profile data comprising a plurality of metrics; 
[users, service requesters, service providers and/or agents may register, signup and create secure and password protected accounts and relevant profile information may be entered for the user, customer, service requesters, service providers and/or agents (0030; see also 0026, 0031, 0039, 0049, 0059, 0060, 0068, 0069, 0078, Fig. 3); the ODRESP software application and system may access and download information, parameters, data and/or measurements from professional affiliations and governance groups such as the California Bureau of Real Estate…these organizations may keep relevant affiliation and/or license information and data in databases, which may be accessed and download to the ODRESP software and/or system…gathering information from computing devices owned by professional affiliations and governance groups allow the system to keep track of relevant affiliation, license type and/or license status of relevant individuals. In embodiments, the publicly available database sources and privately available database sources may communicate and/or refresh the data, parameters, and/or measurements in the real estate service provider matching system database or database servers on a continual and/or constant basis in order to provide real time (of closed to real time) information, parameters, measurements and data updates for the on-demand real estate service provider matching system (0023)]
provide via the second interface of the communications module a realtor search tool to receive search criteria; receive via the second interface of the communications module a third signal from the acquiring entity including search criteria and use the received search criteria and the realtor profile data to generate a search result list comprising at least one recommended realtor that satisfies at least one search criterion and satisfies at least one realtor metric; send via the second interface of the communications module a fourth signal including the search result list to the acquiring entity electronic communication device; 
[an ODRESP mobile computing device software application (i.e., running and being executed on a smartphone, a tablet, a wearable computing device, a laptop computing device, a desktop computing, etc.) may be utilized by the users and/or agents (0021; see also 0029, 0032, 0054, 0073); parameters entered by the users to dynamically select service providers or agents (in real-time or within a short timeframe that match or closely align with criteria and/or parameters entered or previously supplied by the customers or service requesters) (0030; see also 0032); determine, select and/or display a list of recommended real estate agents based on a variety of factors, account parameters, and user selection criteria (0039, 0078; see also 0026, 0036, 0043, 0054, 0059, 0073, 0080, 0082)]
receive via the second interface of the communications module a fifth signal including a request for a selected realtor; 
[the ODRESP software application may allow real estate users to select a real estate agent from the real estate list generated by the ODRESP software application (0043, Fig. 6; see also 0025, 0037, 0059, 0063, 0073, 0081, 0083, claim 1, claim 3)]
apply criteria based at least in part on one or more completed steps in an acquisition process to determine an extent of financial and profile data that can be shared by the electronic platform; provide, to the determined extent, access to the financial data and the personal profile data to the selected realtor via the first interface of the communications module by controlling the sharing of sensitive information based on the criteria; and 
NOTE: As discussed in the rejections under 35 USC 112(b), in order to expedite compact prosecution, the Examiner interprets the limitations as effectively comprising determining financial and profile data that can be shared based at least in part on completing one or more completed steps in an acquisition process.
[generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)… real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025, Fig. 6)] The Examiner notes any claimed function may be interpreted as a step in an acquisition process (i.e., a user registering with the system is interpreted as a completed step, and a user selecting an agent may be interpreted as a completed step). As described by Bui, the user may be an agent or a buyer, wherein the user may input criteria and/or user data, such as demographics, age, income, etc., to ensure the leads are qualified (i.e., the buyer may input personal and financial data, the selected agent may input criteria, such as demographic data, age, and income, to qualify the lead [to ensure the buyer who selected the agent meets the agent’s desired criteria for who they want to work with] based on financial data [income] and personal profile data [demographic data, age]. The Examiner interprets demographic and age data as personal profile data, and interprets income as financial data of the buyer. As such, the system does not provide the selected agent with all of the personal profile data of the buyer and does not provide the selected agent with all of the buyer financial data, but provides data associated with the agent’s criteria for which buyers they are interested in representing [if the agent sets criteria of demographic data, age, and income, in order to qualify the lead and decide whether or not to represent the buyer who selected the agent, the system would provide the agent with only data associated with the criteria used by the agent to qualify the lead, such as the demographic data, age, and income of the buyer].
enable via the communications module at least one step in the acquisition process to be electronically executed or electronically initiated with the financial institution computing system by the selected realtor and the acquiring entity, 
[real estate buying products and services may include services or products required to engage in and complete a real estate transaction or viewing including but not limited to…selecting and scheduling a lender, selecting and scheduling a home inspector…selecting and scheduling a real estate appraiser…selecting a title company, selecting an escrow agent and/or other similar real estate services (0027); generate one or more real estate lenders and present the one or more recommended real estate lenders to the customer or client as recommended options (0080); for example, the buyer may be looking to obtain an FHA loan from a credit bureau in northern Orange County and request to have a call at 7:00 with a lender (0080)] The Examiner notes this disclosure corresponds to the disclosure of Applicant’s specification which describes initiating a mortgage and a home appraisal as steps which may be initiated with the financial institution computing system (see Applicant’s specification at 0025). 
wherein the selected realtor is limited, by the electronic platform, to the determined extent of access to the financial data via the first interface to perform the at least one step.  
NOTE: As discussed in the rejections under 35 USC 112(b), in order to expedite compact prosecution, the Examiner interprets the limitations as effectively comprising determining the financial data that may be shared based on enabling at least one step in the acquisition process to be electronically executed or electronically initiated.
Bui further discloses:
[finance (e.g., banks, insurance, credit unions) database servers and finance application servers may update the real estate agent matching database servers with information regarding one or more real estate agents and/or one or more real estate buyers (0060, Fig. 1A, Fig. 8; see also 0023, 0028, 0071, 0079); store relevant parameters, measurements, value and/or data in one or more ODRESP database servers… one or more data sources may provide and/or store data, measurements, and/or profile values in one or more database servers or other computing devices (0060, 0079); determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.) (0025); generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)… real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025)] As described by Bui, the user may be an agent or a buyer, wherein the user may be an agent, wherein the agent may input criteria and/or user data, such as demographics, age, income, etc., to ensure the leads are qualified (i.e., the buyer may input personal and financial data, the agent may input criteria to limit leads [potential buyers or buyers] based on financial data and personal profile data, wherein finance database servers may update the real estate agent matching database servers with information regarding one or more real estate buyers, wherein income may be interpreted as financial data and a buyer’s demographics and age may be interpreted as personal profile data), wherein if the user is an agent, the agent may use demographic data and income data as criteria for buyers they desire to work with, and wherein if the user is a buyer, the buyer may then select an agent with experience working with similar users. The Examiner interprets the finance database servers updating the real estate agent matching database servers with information regarding one or more real estate buyers in order to generate and qualify leads based on similar user profiles (demographic, age, income, etc.) and the selection of an agent as steps in the acquisition process being electronically executed or electronically initiated with the financial institution computing system by the selected realtor and the acquiring entity (i.e., the disclosure teaches or suggests determining the financial data that may be shared based on enabling at least one step in the acquisition process to be electronically executed or electronically initiated).
As discussed above, Bui does not appear to explicitly recite sending a request to be granted access to financial data for each acquiring entity. However, the Examiner introduces Trailer to more specifically address the limitations as related to sending a request to be granted access to financial data for each acquiring entity.
	Trailer — which is directed to a network-based real estate marketplace database and brokerage metrics — discloses (while other portions of the limitations are cited below to provide context for the disclosed prior art, the portion in italics is what is particularly being addressed):
send, via the third interface of the communications module, a request to be granted access to financial data for each acquiring entity associated with the electronic platform; 
[registered agent has requested to view metrics associated with his or her buyer entries 0131); metric module 15 queries database 16 to pull the information required to generate the metrics. In step 2016, metric module 15 calculates the values for the metrics (0131)] The Examiner interprets an agent requesting to view metrics associated with buyer entries as corresponding to sending a request to be granted access to financial data for each acquiring entity.
receive via the third interface of the communications module a first signal including the financial data, the first signal including the financial data to which the electronic platform has been granted access; receive via the third interface of the communications module, a second signal including personal profile data for each acquiring entity associated with the electronic platform; provide, to the determined extent, access to the financial data and the personal profile data to the selected realtor via the first interface of the communications module by controlling the sharing of sensitive information based on the criteria; and 
	[The brokerage is a real estate business entity that one or more registered agents are associated with. An administrator for a brokerage may be a registered agent who has separate log-in credentials… the agent may enable his or her buyer entries and sellers to be accessed by a brokerage administrator for the brokerage that agent is associated with (0138); the agent sees relevant data about each of her buyers, such as, the name of the buyer 39, the location where the buyer is looking to purchase a property 40, the number of bedrooms and bathrooms the buyer would like 41, 42, and the price range 43. It is readily understood that the relevant information can easily vary. For example, this display can also include the type of dwelling. The purpose of the display content is to let the real estate agent see the most relevant information about her clients as efficiently as possible (0074; see also 0078, 0087, 0089-0094, 0097-0098); In order to see a more complete entry, the agent selects the client and the agent navigates to the match detail screen (0078); a client detail page may list if the buyer is a cash buyer or is pre-approved with a mortgage lender for a mortgage loan (0119); for each buyer, a value is displayed for the type of property the buyer is seeking, property attributes, and a value of how much the buyer can afford (0092); agents may sort buyers based on criteria, such as value (0093); financial data associated with a buyer may include whether the buyer may pay in cash and whether the buyer is pre-approved for a loan (0098, 0105, 0119); buyer information may comprise information kept in a private area not accessible to other agents and information kept in a community area that the entire community of registered agents can see (0096-0098); access to buyer data based on buyer status being “Active” or “Inactive” (0117)] The Examiner interprets the disclosure as related to an agent with log-in credentials, an agent requesting to view metrics associated with buyer entries, querying a database to pull the information required to generate the metrics, an agent enabling his buyer entries to be accessed by a brokerage administrator, the agent seeing relevant data about each of their buyers, such as buyer name and price range, a client detail page listing if the buyer is pre-approved for a mortgage loan, and a value displayed for how much the buyer can afford teaches or suggests the limitations above.
… wherein the selected realtor is limited, by the electronic platform, to the determined extent of access to the financial data via the first interface to perform the at least one step.  
	[Access to each buyer contact data field in the database is limited by the system to the owning agent who entered the entry for that buyer (0025; see also 0058, 0062, 0091, 0098)]
As described by Trailer, users, including buyers, sellers, agents, brokerages, etc.) must register with the system. Log-in credentials, access to “Active” buyer information, and agents enabling access to relevant buyer information teaches or suggests controlling access to buyer information to the selected realtor. In addition, the client detail page listing the name of the buyer and if the buyer is a cash buyer or is pre-approved with a mortgage lender for a mortgage loan and displaying a value of how much the buyer can afford teaches or suggests financial data and the personal profile data. As such, the disclosure of Trailer, particularly in view of the disclosure of Bui, teaches or suggests providing controlled access to the financial data and the personal profile data to the selected realtor [via the first interface of the communications module].
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Bui teaches a system and method for providing on-demand real estate related products and services. Trailer teaches a network-based real estate marketplace database and brokerage metrics.
	The difference between Trailer and Bui is that, while Bui teaches generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.), and teaches that the user may be an agent or a buyer, wherein the agent may input criteria, such as demographics, age, income, etc., to ensure the leads are qualified (i.e., the agent may input criteria to qualify buyers based on financial data and personal profile data, wherein income may be interpreted as financial data and a buyer’s demographics and age may be interpreted as personal profile data), Trailer more specifically addresses the limitations as related to receiving financial data and personal profile data and providing controlled access to the financial data and the personal profile data to the selected realtor, and discloses an agent with log-in credentials, an agent requesting to view metrics associated with buyer entries, querying a database to pull the information required to generate the metrics, an agent enabling his buyer entries to be accessed by a brokerage administrator, the agent seeing relevant data about each of their buyers, such as buyer name and price range, a client detail page listing if the buyer is pre-approved for a mortgage loan, and a value displayed for how much the buyer can afford.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of an agent with log-in credentials, an agent requesting to view metrics associated with buyer entries, querying a database to pull the information required to generate the metrics, an agent enabling his buyer entries to be accessed by a brokerage administrator, the agent seeing relevant data about each of their buyers, such as buyer name and price range, a client detail page listing if the buyer is pre-approved for a mortgage loan, and a value displayed for how much the buyer can afford (as taught by Trailer) with the system and method for providing on-demand real estate related products and services (as taught by Bui) in order to let the real estate agent see the most relevant information about her clients as efficiently as possible (Trailer 0074; see also 0078, 0087, 0089-0094, 0097-0098).

Regarding claims 2 and 16, the combination of Bui and Trailer teaches the limitations of claims 1 and 15.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: provide the plurality of realtors with limited access to the financial and personal profile data to vet at least one acquiring entity according to financial viability.  
	[generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)… real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025)]
	Additionally, Trailer further discloses:
	[The brokerage is a real estate business entity that one or more registered agents are associated with. An administrator for a brokerage may be a registered agent who has separate log-in credentials… the agent may enable his or her buyer entries and sellers to be accessed by a brokerage administrator for the brokerage that agent is associated with (0138); the agent sees relevant data about each of her buyers, such as, the name of the buyer 39, the location where the buyer is looking to purchase a property 40, the number of bedrooms and bathrooms the buyer would like 41, 42, and the price range 43. It is readily understood that the relevant information can easily vary. For example, this display can also include the type of dwelling. The purpose of the display content is to let the real estate agent see the most relevant information about her clients as efficiently as possible (0074; see also 0078, 0087, 0089-0094, 0097-0098); In order to see a more complete entry, the agent selects the client and the agent navigates to the match detail screen (0078); a client detail page may list if the buyer is a cash buyer or is pre-approved with a mortgage lender for a mortgage loan (0119); for each buyer, a value is displayed for the type of property the buyer is seeking, property attributes, and a value of how much the buyer can afford (0092); agents may sort buyers based on criteria, such as value (0093); financial data associated with a buyer may include whether the buyer may pay in cash and whether the buyer is pre-approved for a loan (0098, 0105, 0119); buyer information may comprise information kept in a private area not accessible to other agents and information kept in a community area that the entire community of registered agents can see (0096-0098); access to buyer data based on buyer status being “Active” or “Inactive” (0117)]
	The Examiner asserts the claim limitations are recited in a manner in which the motivation and rationale discussed with respect to claims 1 and 15 applies here, as well.

	Regarding claims 3 and 17, the combination of Bui and Trailer teaches the limitations of claims 2 and 16.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
receive via the communications module a sixth signal including a request to omit a particular realtor from recommendations provided to at least one acquiring entity based on the vetting.  
	[generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)… real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025); if the real estate agent rejects the service or meeting request, the real estate user may be notified and may be presented with a next best available option from the list of real estate agents (0044)]	

	Regarding claim 4, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Trailer further discloses:
	wherein the data provided to the selected realtor comprises data associated with a mortgage pre-approval.  
	[financial data associated with a buyer may include whether the buyer may pay in cash and whether the buyer is pre-approved for a loan (0098, 0105, 0119)]
	The Examiner asserts the claim limitations are recited in a manner in which the motivation and rationale discussed with respect to claim 1 applies here, as well.

	Regarding claim 5, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Bui further discloses:
	wherein the at least one step in the acquisition process comprises initiating a mortgage approval process with the financial institution computing system.  
	[generate one or more recommended real estate service providers that meet the real estate requesters' criteria…for example, the buyer may be looking to obtain an FHA loan from a credit bureau…the recommendation module may search for lenders that regularly handle FHA mortgages properties in the requested area (0080); in step 891, the real estate service provider may perform the service requested by the service requested (e.g., either at the property or in offices or home offices). In embodiments, in step 892, the service that was requested may be completed by the service provider (e.g., the loan may be funded) (0087)]
	
	Regarding claim 6, The device of claim 5, 
	The combination of Bui and Trailer teaches the limitations of claim 5.
	Bui further discloses:
	wherein the at least one step in the acquisition process comprises a home appraisal associated with the mortgage approval process.  
	[real estate buying products and services may include services or products required to engage in and complete a real estate transaction or viewing including but not limited to: selecting and scheduling a lender, selecting and scheduling a home inspector, and selecting and scheduling a real estate appraiser (0027)]
	
	Regarding claim 7, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
store home search data for at least one acquiring entity; and 
	[if the real estate user is interested in searching for available homes for sale, a user interface of the ODRESP software application may display attributes, classification search parameters, selection and search criteria that include parameters most relevant for that real estate service (0033); a real estate user (or service requester) may also save any real estate product or real estate service as a "favorite" in the user profile (0038; see also 0059, 0078, 0091)]
	provide access to the home search data to the selected realtor via the first interface of the communications module, to assist in a home buying process.  
	[generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)…real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025); using buyer search history to aid in selecting and recommending an agent (0059)]

Regarding claims 8 and 18, the combination of Bui and Trailer teaches the limitations of claims 1 and 15.
Regarding the limitations of:
wherein the computer executable instructions further cause the processor to: 
determine whether the at least one step in the acquisition has been completed; and 
increase or decrease the extent of access to the financial and personal profile data provided to the selected realtor by the electronic platform in response to determining that the at least one step has occurred.  
The Examiner notes claim 1 comprises, “apply criteria based at least in part on one or more completed steps in an acquisition process to determine an extent of financial and profile data that can be shared by the electronic platform,” (i.e., a function is performed based on a step being determined as being completed). As discussed in addressing the limitations of claim 1 and claim 15, the combination of Bui and Trailer discloses users [buyers, agents, financial institutions, etc.] of a system, wherein a buyer may search for a service provider (i.e., an agent or a service provider, such as a lender, appraiser, title company, escrow company, etc.). If a buyer selects an agent, the agent may qualify the buyer based on financial data and personal data, wherein the system would provide the agent with the financial data and personal data in order for the agent to decide whether or not to represent the buyer in searching for a home to buy. Additionally, the buyer may select providers of services or products required to engage in and complete a real estate transaction (select a lender, obtain a loan, select and schedule an appraiser/home inspector, etc.).
As such, the disclosure of the combination of Bui and Trailer teaches or suggests:
determine whether the at least one step in the acquisition has been completed; and [determine] the extent of access to the financial and personal profile data provided to the selected realtor by the electronic platform in response to determining that the at least one step has occurred.  
	Regarding increasing or decreasing the extent of access to the financial and personal data provided to the selected realtor in response to determining a step has occurred, Trailer further discloses (while other portions of the limitations are cited below to provide context for the disclosed prior art, the portion in italics is what is particularly being addressed):
	[determine whether the at least one step in the acquisition has been completed; and] increase or decrease the extent of access to the financial and personal profile data provided to the selected realtor by the electronic platform in response to determining that the at least one step has occurred.  
[the agent may enable his or her buyer entries and sellers to be accessed by a brokerage administrator for the brokerage that agent is associated with (0138); the agent sees relevant data about each of her buyers, such as, the name of the buyer 39, the location where the buyer is looking to purchase a property 40, the number of bedrooms and bathrooms the buyer would like 41, 42, and the price range 43. It is readily understood that the relevant information can easily vary. For example, this display can also include the type of dwelling. The purpose of the display content is to let the real estate agent see the most relevant information about her clients as efficiently as possible (0074; see also 0078, 0087, 0089-0094, 0097-0098) ; In order to see a more complete entry, the agent selects the client and the agent navigates to the match detail screen (0078); a client detail page may list if the buyer is a cash buyer or is pre-approved with a mortgage lender for a mortgage loan (0119); for each buyer, a value is displayed for the type of property the buyer is seeking, property attributes, and a value of how much the buyer can afford (0092); agents may sort buyers based on criteria, such as value (0093); financial data associated with a buyer may include whether the buyer may pay in cash and whether the buyer is pre-approved for a loan (0098, 0105, 0119); buyer information may comprise information kept in a private area not accessible to other agents and information kept in a community area that the entire community of registered agents can see (0096-0098); access to buyer data based on buyer status being “Active” or “Inactive” (0117)]
	While the prior disclosure of the combination of Bui and Trailer discloses that the buyer may use the system to select a lender and obtain a loan, applying the additional disclosure of Trailer, above, once the buyer initiates the process to obtain a loan and is pre-approved with a mortgage lender for a mortgage loan, the client detail page may list  that the buyer is pre-approved with a mortgage lender for a mortgage loan and the values displayed for the type of property the buyer is seeking and can afford may be updated to reflect the amount associated with the pre-approval [i.e., the amount of personal and financial data the selected agent has access to is increased based on the buyer being pre-approved for a mortgage loan]. 
	The Examiner asserts the claim limitations are recited in a manner in which the motivation and rationale discussed with respect to claims 1 and 15 applies here, as well.

	Regarding claim 9, The device of claim 8, 
	The combination of Bui and Trailer teaches the limitations of claim 8.
	Trailer further discloses:
	wherein the at least one step comprises at least one of an agreement to represent the acquiring entity, an instruction or permission provided by the acquiring entity, and a regulatory requirement being satisfied.  
	[notify the selected real estate agent and allow the selected agent a limited amount of time to accept or reject the request (0043; see also 0037, 0058)]
	The Examiner asserts the claim limitations are recited in a manner in which the motivation and rationale discussed with respect to claims 1 and 15 applies here, as well.

	Regarding claims 10 and 19, the combination of Bui and Trailer teaches the limitations of claims 1 and 15.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
enable at least one step in a real estate transaction associated with a financing to be executed or initiated using the first or second interface of the communications module.  
	[real estate buying products and services may include services or products required to engage in and complete a real estate transaction or viewing including but not limited to: selecting and scheduling a lender, selecting and scheduling a home inspector, and selecting and scheduling a real estate appraiser, selecting a title company, selecting an escrow agent and/or other similar real estate services (0027); generate one or more recommended real estate service providers that meet the real estate requesters' criteria…for example, the buyer may be looking to obtain an FHA loan from a credit bureau…the recommendation module may search for lenders that regularly handle FHA mortgages properties in the requested area (0080); in step 891, the real estate service provider may perform the service requested by the service requested (e.g., either at the property or in offices or home offices). In embodiments, in step 892, the service that was requested may be completed by the service provider (e.g., the loan may be funded) (0087)]
	
	Regarding claim 11, The device of claim 10, 
	The combination of Bui and Trailer teaches the limitations of claim 10.
	Bui further discloses:
	wherein the at least one step in the real estate transaction comprises at least one of a purchase offer, a home inspection, and acquiring home insurance.  
	[real estate buying products and services may include services or products required to engage in and complete a real estate transaction or viewing including but not limited to: selecting and scheduling a lender, selecting and scheduling a home inspector, and selecting and scheduling a real estate appraiser, selecting a title company, selecting an escrow agent and/or other similar real estate services (0027); generate one or more recommended real estate service providers that meet the real estate requesters' criteria (0080); in step 891, the real estate service provider may perform the service requested by the service requested (e.g., either at the property or in offices or home offices). In embodiments, in step 892, the service that was requested may be completed by the service provider (0087)]
	
	Regarding claim 12, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
obtain realtor feedback via the second interface of the communications module; and 
update the database of realtor profile data according to the feedback.  
	[a real estate buyer computing device may also send a feedback message and/or notification to the one or more database servers to update different records and/or parameters or information regarding the real estate buyer and/or the real estate service provider (0065, 0084); the ODRESP software management layer 735 may comprise a rating and feedback module 770 where a real estate user may provide feedback and/or a rating value for a real estate agent and/or another real estate service provider (0102); real estate agent rating may also be utilized to update a real estate agent's transaction history, a ratings history, and/or a real estate agent's profile, among other characteristics (0068, 0069)]
	
	Regarding claim 13, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
provide via the communications module a document sharing tool between the realtors and the acquiring entities that uses the first and second interfaces.  
	[a billing module 740 may generate invoices and communicate these to real estate users or service requesters and/or real estate agents or service providers who utilize the ODRESP software and/or system (0102); additional functionality may include document processing (0115)]
	
	Regarding claim 14, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
provide via the communications module a communication tool between the realtors and the acquiring entities that uses the first and second interfaces.  
	[inefficiencies in the home buying process may be alleviated by obtaining real time positional measurements, personal characteristics and parameters, and environmental conditions from a variety of sources, analyzing these obtained measurements, parameters and conditions and automatically linking interested parties in an efficient manner (e.g., in real time or on-demand) (0003); an ODRESP mobile computing device software application (i.e., running and being executed on a smartphone, a tablet, a wearable computing device, a laptop computing device, a desktop computing, etc.) may be utilized by the users and/or agents…the mobile computing device running and/or executing the ODRESP software may comprise one or more processors, one or more memory device, computer-readable instructions stored in the one or more memory devices and executable by the one or more processors to perform functions and features described herein. In embodiments, the computing devices and/or mobile computing devices may further comprise one or more displays (0021, 0030, 0032, Fig. 1A, Fig. 9; see also 0020, 0029)]	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689